      Case 1:20-cv-00189-MSM-PAS Document 18 Filed 07/28/20 Page 1 of 2 PageID #: 129

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DistrictDistrict
                                                    __________    of Rhode   Island
                                                                          of __________

  New England Boatworks, Inc. and SHM NEB, LLC                       )
    d/b/a Safe Harbor New England Boatworks                          )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2-cv-00189-MSM-PAS
                                                                     )
AURORA, a 2008 67-foot Uniesse Marine SRL motor                      )
 yacht (Official # 1209706), its engines, generators,                )
  electronics, tackle, tender, furnishings, contents,                )
               storage containers, et al                             )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           New England Boatworks, Inc.
                                           Agent for Servie of Process: Steven M. McInnis, Esq
                                           38 Bellevue Avenue
                                           Newport, Rhode Island 02840


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Orson & Brusini, Ltd
                                           Keith B. Kyle Esq.
                                           195 Broadway, 2nd Floor
                                           Newport, Rhode Island 02840



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date: July 28, 2020                                                          /s/ Hanorah Tyer-Witek
                                                                                  Clerk ofSignature
                                                                                            Courtof Clerk or Deputy Clerk
       Case 1:20-cv-00189-MSM-PAS Document 18 Filed 07/28/20 Page 2 of 2 PageID #: 130

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2-cv-00189-MSM-PAS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
